Citation Nr: 0715638	
Decision Date: 05/25/07    Archive Date: 06/01/07	

DOCKET NO.  03-17 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as a 
low back condition with arthritis and bone spurs. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, on a direct basis, or as secondary to diabetes 
mellitus associated with exposure to Agent Orange. 

3.  Entitlement to service connection for diabetes mellitus, 
claimed as the residual of exposure to Agent Orange. 

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from June 1948 to June 1954, and with the United States Air 
Force from October 1961 to October 1962, with additional 
service in the United States Air Force Reserve.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

For reasons which will become apparent, the appeal as to 
whether new and material evidence has been submitted 
sufficient to reopen the veteran's previously denied claims 
for service connection for degenerative disc disease of the 
lumbar spine and hypertension is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify you if further action is required on your part.

FINDINGS OF FACT

1.  Diabetes mellitus is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service, including exposure to Agent Orange.

2.  The veteran's service-connected bilateral pes planus is 
currently productive of no more than moderate impairment, as 
characterized by normal form and function of the tibialis 
posterior and tendo Achilles, and no pain upon manipulation.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Diagnostic 
Code (Code) 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the 
appellant's claims file, which includes:  his multiple 
contentions; service medical records; service medical 
facility treatment records; and VA and private inpatient and 
outpatient treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim, and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran in this case seeks service connection for Type II 
diabetes mellitus, claimed to be the result of exposure to 
Agent Orange in the Republic of Vietnam.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and diabetes mellitus 
becomes manifest to a degree of 10 percent within one year of 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).

Additionally, where a veteran was exposed to a herbicide 
agent during active military, naval, or air service in the 
Republic of Vietnam, certain diseases, including Type II 
diabetes (also known as Type II diabetes mellitus, or adult-
onset diabetes) shall be service connected, even though there 
is no record of such disease during service, if they become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §§ 3.307, 3.309(e) (2006).  For the 
purposes of this section, the term "herbicide agent" means a 
chemical or herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(ii) (2006).  Service in the Republic of Vietnam 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 
(West 2002); 38 C.F.R. §§ 3.307, 3.313 (2006).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2006).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of diabetes mellitus.  At the time of a final 
service separation examination in October 1962, the veteran's 
blood sugar was within normal limits, and no pertinent 
diagnosis was noted.  The earliest clinical indication of the 
presence of diabetes mellitus is revealed by various 
outpatient treatment records showing a history of diabetes 
mellitus since the early 1990's, many years following the 
veteran's final discharge from service.  Significantly, in 
none of those records was the veteran's diabetes mellitus 
attributed to any incident or incidents of his period of 
active military service, including exposure to Agent Orange.

The veteran argues that his current diabetes mellitus is the 
result of exposure to Agent Orange during the course of "many 
missions flying in and out of Vietnam," including one in 
which he reportedly spent two hours "on the ground."  While 
it is true that, based on the evidence of record, during the 
period from June 1963 to June 1967, the veteran had 
considerable flight time, none of that flight time was in any 
proximity to the Republic of Vietnam.  Nor is there any 
evidence that the veteran at any time set foot "on the 
ground" in Vietnam, or received a Vietnam Service Medal.  
Based on the entire evidence of record, there is no 
indication that the veteran meets the regulatory requirement 
for "service in the Republic of Vietnam."  Under the 
circumstances, it may not be presumed that the veteran was 
exposed to an herbicide agent during his active military 
service.  Nor is there evidence that the veteran's diabetes 
mellitus was directly incurred or aggravated during his 
period of active service, or shown to a compensable degree 
within the first year following service discharge.  Under the 
circumstances, service connection for diabetes mellitus must 
be denied.

Turning to the issue of an increased evaluation for service-
connected bilateral pes planus, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence in part 
or all of the necessary bones, joints, and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. § 4.40 (2006); see also 38 C.F.R. § 4.45 (2006).

In the present case, at the time of a VA podiatric 
examination in January 2003, it was noted that standing 
evaluation demonstrated a moderate pes planus, with collapsed 
longitudinal arches, but preserved form and function of the 
tendo-Achilles and tibialis posterior. 

As of the time of a subsequent VA podiatric examination in 
August 2006 (which examination involved a full review of the 
veteran's claims file), there was in evidence a moderate 
bilateral symmetric pes planovalgus foot-type, with collapse 
of both longitudinal arches.  Further examination showed no 
evidence of any pain upon manipulation of either foot, and 
both normal form and function of the tibialis posterior and 
tendo-Achilles.  While at the time of examination, the 
veteran's walking and standing ability was mildly impaired, 
this was attributable primarily to the veteran's impaired 
balance, and not his service-connected pes planus.  Other 
lower extremity problems, in the opinion of the examiner, 
were likewise unrelated to the veteran's "flat feet."  The 
pertinent diagnosis noted was bilaterally symmetrical pes 
planus, with no causal or progressive relationship 
attributable to military service in any way beyond normal 
life progression.

Pursuant to applicable law and regulation, the 10 percent 
evaluation currently in effect for the veteran's bilateral 
pes planus contemplates the presence of moderate 
symptomatology, with a weightbearing line over or medial to 
the great toe, inward bowing of the tendo-Achillis, and/or 
pain on manipulation and use of the feet.  In order to 
warrant an increased, which is to say, 30 percent evaluation, 
there would need to be demonstrated the presence of severe 
impairment, with objective evidence of marked deformity 
(i.e., pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and/or 
characteristic callosities.  38 C.F.R. § 4.71a and Part 4, 
Code 5276 (2006).

As is clear from the above, the 10 percent evaluation 
currently in effect for the veteran's service-connected 
bilateral pes planus is appropriate.  This is particularly 
the case given the aforementioned description of the 
veteran's symptomatology as no more than "moderate," and the 
absence of any accentuated pain on manipulation, or marked 
deformity of the veteran's feet.  To date, there exists no 
evidence that the veteran suffers from the severe level of 
impairment requisite to the assignment of an increased 
evaluation.  Accordingly, his claim for increase must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)] redefined VA's duty to assist a 
veteran in the development of his claims.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim:  veteran 
status, existence of a disability, connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In the present case, in correspondence of October 2002, 
November 2005, and March 2006, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims for service connection and an 
increased rating, as well as what information and evidence 
should be submitted by him, what information and evidence 
would be obtained by VA, and the need for the veteran to 
advise VA of or submit any further evidence in his possession 
pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as service medical 
facility treatment records, and VA and private inpatient and 
outpatient treatment records and examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra.; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

Service connection for diabetes mellitus is denied.

An evaluation in excess of 10 percent for bilateral pes 
planus is denied.


REMAND

In addition to the above, the veteran in this case seeks 
service connection for degenerative disc disease of the 
lumbar spine and essential hypertension.

In that regard, in a rating decision of July 1979, the RO 
denied entitlement to service connection for hypertension.  
In a subsequent rating decision of April 1982, the RO denied 
entitlement to service connection for a chronic low back 
disability, specifically, arthritis of the back.  The veteran 
voiced no disagreement with either of those decisions, which 
have now become final.

The veteran now seeks to demonstrate that he has submitted 
new and material evidence sufficient to reopen his previously 
denied claims for service connection for degenerative disc 
disease of the lumbar spine and essential hypertension.  
However, a review of the record fails to document that the 
veteran was ever provided with VCAA-complying notice with 
respect to those claims.  More specifically, during the 
pendency of this appeal, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information necessary to reopen a previously denied claim, as 
well as the evidence and information necessary to establish 
his entitlement to the underlying claim for the benefit 
sought, i.e., service connection.  In that case, the Court 
noted that VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service connection claim may be affected by the evidence 
which was of record at the time that the prior claim was 
finally denied.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, that the 
Secretary look at the bases for the denial in the prior 
decision, and respond with a notice letter which describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection which 
were found insufficient in the previous denial.

The Board observes that, while in various correspondence, the 
veteran was provided with a basic description of the 
requirements for service connection, he has yet to be 
provided with notice which fully complies with the newly-
specified criteria regarding new and material evidence noted 
in Kent, supra. (i.e., the type of evidence which would be 
new and material based on the reasons for the prior denials).  
Such notice must be provided to the veteran prior to a final 
adjudication of his current claims for service connection for 
degenerative disc disease of the lumbar spine and 
hypertension.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  The RO should review the claims file, 
and ensure that the veteran is sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the veteran of the evidence and 
information necessary to reopen his 
previously-denied claims for service 
connection for degenerative disc disease 
of the lumbar spine and hypertension, and 
which notifies him of the evidence and 
information necessary to establish his 
entitlement to the underlying claim for 
benefits, that is, service connection.  
The veteran should, additionally, be 
advised of what constitutes new and 
material evidence sufficient to reopen 
his previously-denied claims in the 
context of the evidence of record at the 
time that the prior claims were finally 
denied.  Finally, the veteran should be 
advised of what evidence would be 
necessary to substantiate the element or 
elements required to establish service 
connection which were found insufficient 
at the time of the previous denials, as 
outlined by the Court in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

2.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 2006, the date of 
the most recent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

3.  The RO should then review the 
veteran's claims regarding whether new 
and material evidence has been submitted 
sufficient to reopen his previously-
denied claims for service connection for 
degenerative disc disease of the lumbar 
spine and essential hypertension.  If the 
claim is reopened and it is deemed 
necessary, the RO should accomplish any 
other appropriate development, e.g., 
obtaining a VA examination.  Should the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a Supplemental Statement 
of the Case (SSOC).  The SSOC must 
contain notice of all relevant action 
taken on the claim for benefits since the 
issuance of the most recent SSOC in 
September 2006.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


